Citation Nr: 1456672	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for PTSD and assigned a 70 percent evaluation effective from August 21, 2009.

In his July 2012 substantive appeal, the Veteran requested a hearing before a before the Board at the RO.  However, his representative withdrew this request in a September 2014 statement.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R § 20.704(e).   

In November 2014, following the July 2012 statement of the case (SOC), the Veteran submitted copies of several documents from his claims file.  These submissions included his DD 214, 2003 private psychiatric treatment records, his original July 2003 PTSD claim, his September 2003 stressor statement, a September 2003 medical statement in support of his TDIU claim, the RO's March 2004 rating decision denying service connection for PTSD, his August 2009 stressor statement, his August 2010 VA Form 21-8940, and his July 2012 substantive appeal.  These records are duplicative of evidence already of record and have been considered by the RO.  Therefore, the Board finds no prejudice in reviewing such evidence.  

This case consists entirely of documents in the Veterans Benefits Management System.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file reveals treatment records from the Bay Pines VA Medical Center dated from September 2011 to June 2012, as well as records from the Tampa VA Medical Center and Zephyrhills Community Based Outpatient Clinic dated from March 2011 to July 2012.  The RO did not review these records in the July 2012 SOC.  However, the Veteran's representative submitted a November 2014 waiver allowing the Board's initial review of any and all evidence submitted after the issuance of the SOC up to the date of the Board's decision.  38 C.F.R. § 20.1304. 

The issues of entitlement to earlier effective dates for the grant of service connection for PTSD and entitlement to TDIU have been raised by the record in March 2012 and November 2014 statements, but those issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a November 2014 brief, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran does not wish to appeal the assigned rating for his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In his November 2014 brief, the appellant's representative indicated that the Veteran does not wish to appeal the initial 70 percent rating assigned for his service-connected PTSD.  Instead, they wish to pursue earlier effective dates for the grant of service connection for PTSD and entitlement to TDIU.  As noted above, those issues are not currently on appeal and are referred to the RO for action.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to the issue of entitlement to a higher initial evaluation for PTSD.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.  


ORDER

The issue of entitlement to an initial evaluation in excess of 70 percent for PTSD is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


